SHEVIN, Judge.
We reverse the order revoking defendant’s community control on ground one, failure to pay restitution, based on the state’s proper concession. We also reverse the revocation as to ground two, failure to perform monthly community service hours, on the authority of Davis v. State, 697 So.2d 895 (Fla. 2d DCA 1997). The state argued in the trial court that defendant failed to complete the 30 hours required for the period in question. However, defendant had completed 18 hours in that period. Here, as in Davis, defendant substantially performed community service hours during the time he was on community control, and there is no evidence of a willful and substantial violation of this requirement.
Accordingly the order is reversed and the case remanded for resentencing in view of the fact that defendant has served one year in prison as a result of the violation.